Citation Nr: 0708405	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  05-12 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for residuals of a laceration of the right fifth finger.

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a right knee injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to August 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Cleveland, Ohio, which, inter alia, granted 
service connection for residuals of a laceration of the right 
fifth finger at a noncompensable disability rating, and 
service connection for the residuals of a right knee injury 
at a 10 percent disability rating.  The veteran's claims 
folder was temporarily transferred from the RO in Montgomery, 
Alabama, to the Cleveland RO in January 2004, and was 
returned in February 2004.   

In January 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
the transcript has been associated with the record.

The issue of entitlement to an initial disability rating in 
excess of 10 percent for residuals of a right knee injury is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's residuals of a laceration of the right fifth 
finger do not result in a loss of function of the finger due 
to pain, nor do they cause a loss of functionality of the 
right hand.

CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
laceration of the right fifth finger are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5227 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
September 2003 and September 2004 letters satisfied the four 
elements delineated in Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this 
notice.  However, in light of the Board's determination that 
the criteria for service connection for the veteran's 
residuals of a laceration of his right fifth finger have not 
been met, no effective date or disability rating will be 
assigned, so there can be no possibility of any prejudice to 
the claimant under the holding in Dingess, supra in deciding 
this issue.  In Dingess, the Court declared:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service-connection 
claim has been more than substantiated-
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.

Id. at 491.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, non-VA medical records, the veteran's 
videoconference hearing transcript, and lay statements have 
been associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).




Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Since the present appeal 
arises from an initial rating decision, which established 
service connection and assigned an initial disability rating, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

At his videoconference hearing, the veteran contended that a 
compensable disability rating should be assigned for the 
residuals of the laceration to his right fifth finger to 
reflect more accurately the severity of his symptomatology.  
The veteran pointed out that he experiences recurring pain 
and has difficulty closing his right hand. 

Disabilities may be rated by analogy to a closely related 
disease where the functions affected and the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§§ 4.20, 4.27 (2006).  The RO granted a noncompensable 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Codes 
5299-5227, indicating that the veteran's residuals of a right 
fifth finger laceration were analogous to the symptoms 
contemplated under Diagnostic Code 5227, ankylosis of the 
ring or little finger.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227, unfavorable or 
favorable ankylosis of the ring finger of the major or minor 
hand warrants a noncompensable rating.  The note associated 
with this Code indicates that VA should also consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.

A September 2003 VA examination reflected that the veteran's 
right little finger lacked two centimeters of touching the 
thumb, that it did touch the median transverse fold of the 
palm, and that the grasping of objects, strength and 
dexterity were very good.  The diagnosis was degenerative 
joint disease of the proximal interphalangeal joint of the 
right finger with no loss of function due to pain.  A 
December 2005 private medical record reflects the diagnosis 
of a flexion deformity with osteolysis of the proximal 
interphalangeal joint consistent with the patient's history 
of a fixed flexion contracture and prior injury.  A January 
2006 private medical record from a follow-up examination by 
W. L. Stokes, M.D., shows that the veteran no longer had pain 
in his right finger.

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a compensable 
rating for the veteran's residuals of a laceration to the 
right fifth finger.  As noted above, a noncompensable rating 
is the maximum schedular rating available for ankylosis of 
the fifth finger under Diagnostic Code 5227.  The criteria 
provides that extremely unfavorable ankylosis of a single 
digit may be rated as equivalent to amputation.  38 C.F.R. § 
4.71a, Code 5227, Note (2006).  However, in the present case, 
while the veteran's right fifth finger lacked two centimeters 
of touching the thumb, it did touch the median transverse 
fold of the palm and the grasping of objects, strength and 
dexterity were very good according to the September 2003 VA 
examination report.  In addition, no decreased function of 
the hand is noted in his private medical records.  Thus, a 
disability rating based on impairment comparable to 
amputation is not warranted, as the veteran has not displayed 
extremely unfavorable ankylosis of the right fifth finger at 
any time during the pendency of this appeal.  The veteran 
also does not display additional limitation of motion or 
impairment of the right hand resulting from his residuals of 
a right fifth finger laceration, as would warrant a 
compensable rating under Diagnostic Code 5227.

The Board has considered rating the veteran's right fifth 
finger disability under Diagnostic Code 5230 for limitation 
of motion of the ring or little finger.  38 C.F.R. § 4.71a, 
Diagnostic Code 5230 (2006).  However, a noncompensable 
rating is the maximum schedular rating available under this 
Diagnostic Code.  

With respect to the possibility of entitlement to a 
compensable evaluation under 38 C.F.R. §§ 4.40 and 4.45, the 
Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  DeLuca, supra.  
However, the September 2003 VA examiner stated that there was 
no significant functional impairment due to pain.  Dr. 
Stokes' report does not contain findings to support a 
compensable rating based on functional loss.  In fact, he 
reported the the finger was longer painful.  In summary, when 
the ranges of motion in the right fifth finger are considered 
together with the evidence showing functional loss, to 
include the lack of evidence of neurologic deficit, muscle 
strength, and muscle atrophy, the Board finds that there is 
insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a compensable rating. The 
Board therefore concludes that the evidence does not show 
that there is functional loss due to pain to warrant a 
compensable rating. 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

Further, there is no evidence of record that the veteran's 
service-connected residuals of a laceration to the right 
fifth finger cause marked interference with employment, or 
necessitates frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand 
this matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2006).  

Thus, the preponderance of the evidence is against the 
assignment of a compensable disability rating for the 
veteran's residuals of a laceration to the right fifth 
finger.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.


ORDER

An initial compensable disability rating for residuals of a 
laceration of the right fifth finger is denied.


REMAND

The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date, if a 
higher disability rating is granted on appeal for the 
residuals of his right knee injury.  In order to comply with 
the holding in Dingess, supra, with regards to VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits, VA must provide such notice.  

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The veteran is seeking an 
increased rating for his service-connected right knee 
disorder.  The most recent VA treatment records in the claims 
file are from March 2003, and the most recent private 
treatment records are from January 2006.  In his 
videoconference hearing, the veteran testified that he was 
receiving ongoing treatment for his right knee from the VA 
medical centers in Birmingham and Oxford, Alabama, and from 
his private physician.  The agency of original jurisdiction 
(AOJ) should attempt to obtain any missing medical records 
regarding this treatment.  

The most recent orthopedic examination provided for the 
veteran was in September 2003.  In the interest of fulfilling 
VA's duty to assist, he should be scheduled for a VA 
examination to ascertain the current nature and extent of 
severity of his service-connected right knee disability, 
taking into consideration that VA General Counsel has held 
that separate ratings under Diagnostic code 5260 (limitation 
of flexion of the leg) and Diagnostic Code 5261 (limitation 
of extension of the leg) may be assigned for a disability of 
the same knee.  VAOPGCPREC 9- 2004 (Sept. 17, 2004).  VA Fast 
Letter 04-22 clarified this General Counsel decision and 
noted that all VA examinations must record range of motion 
findings for flexion and extension.  VA Fast Letter 04-22 
also pointed out that 38 C.F.R. §§ 4.40, 4.45 and 4.59 must 
still be considered and that objective evidence of pain on 
motion must still be considered if there is compensable 
limitation of flexion and extension, although the rules 
against pyramiding would only allow pain on motion to 
possibly elevate only one of the compensable evaluations of 
motion.

VA should also consider whether a compensable rating under 
Diagnostic Codes 5003 (degenerative arthritis) or 5010 
(traumatic arthritis, rated under 5003 criteria) could be 
assigned.  VA's general counsel has held that a claimant who 
has arthritis and instability of the knee may be rated 
separately under diagnostic Codes 5003 and 5257.  VAOPGCPREC 
23-97; 62 Fed. Reg. 63,604 (1997).  The general counsel 
subsequently clarified that for a knee disability rated under 
Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 
Fed. Reg. 56,704 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the veteran a corrective 
notice, that explains the information or 
evidence needed to establish an effective 
date, if a higher disability rating is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  VA should ask the veteran to identify 
all health care providers that have 
treated him for his right knee disability 
since September 2003 through the present.  
VA should attempt to obtain records from 
each health care provider he identifies 
that might have available records.  In 
particular, VA should obtain any 
treatment records from the VA medical 
centers in Birmingham and Oxford, 
Alabama, and from the private physician 
treating his right knee disorder.  If 
records are unavailable, please have the 
provider so indicate.  

3.  After completion of 1 and 2 above, 
the AOJ should schedule the veteran for 
an orthopedic examination to determine 
the nature and extent of his service-
connected right knee disability.  All 
indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.  The claims file, this 
remand, and treatment records must be 
made available to the examiner for review 
of the pertinent evidence in connection 
with the examination, and the report 
should so indicate.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment.

The orthopedic examiner is to assess the 
nature and severity of the veteran's 
service-connected right knee disability 
in accordance with the latest AMIE 
worksheet for rating disorders of the 
knee.  The examiner should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service-
connected right knee disability, 
including extension and flexion range of 
motion.  The examiner must offer specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
right knee disability.  If pain on motion 
is observed, the examiner must indicate 
the point at which pain begins.  In 
addition, after considering the veteran's 
documented medical history and 
assertions, the examiner must indicate 
whether, and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  To the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

The examiner should also indicate the 
presence of arthritis, and whether his 
right knee disability is characterized by 
recurrent subluxation or lateral 
instability; dislocated semilunar 
cartilage with frequent episodes of 
"locking," pain, and effusion into the 
joint; or symptomatic removal of the 
semilunar cartilage.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.
 
4.  After completion of the above, VA 
should readjudicate the appellant's 
claim, to include consideration of 
separate ratings for range of motion of 
the veteran's right knee extension and 
flexion in accordance with VAOPGCPREC 9-
2004 (2004), and separate ratings for 
arthritis and instability in accordance 
with VAOPGCPREC 9-98 (1998).  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  


The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2006).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


